Citation Nr: 9902703	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-32 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to service connection for hypertension and 
coronary artery disease.

2.  Entitlement to service connection for asbestosis and 
restrictive lung disease, including as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1960.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied claims of entitlement 
to service connection for hypertension and coronary artery 
disease, and for asbestosis and restrictive lung disease, 
including as a result of asbestos exposure.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO improperly denied the 
benefits sought on appeal. The veteran essentially maintains 
that the disorders for which he is seeking service-connection 
had their onset or are related to his period of active duty 
service.  The veteran asserts that he was exposed to asbestos 
regularly in the course of his duties as a Marine Corps 
message center lineman.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claims of 
entitlement to service connection for hypertension and 
coronary artery disease, and for asbestosis and restrictive 
lung disease, including as a result of asbestos exposure are 
not well grounded.


FINDINGS OF FACT

1.  There is no competent medical evidence linking 
hypertension and coronary artery disease to the veterans 
period of active duty service.

2.  There is no competent medical evidence linking asbestosis 
and restrictive lung disease, including as a result of 
asbestos exposure to the veterans period of active duty 
service or to reported asbestos exposure in service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension and coronary artery disease is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
asbestosis and restrictive lung disease, including as a 
result of asbestos exposure is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  Accordingly, where cardiovascular disease and 
hypertension become manifest to a degree of at least 10 
percent pursuant to VAs Schedule for Rating Disabilities 
within one year from the date of service separation the 
disabilities are presumed to have been incurred in service 
even without in-service evidence.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
C.F.R. §§ 3.307, 3.309 (1998).  If the chronicity provision 
is not applicable, a claim still may be well grounded 
pursuant to the same provision if the evidence shows that the 
condition was observed during service or any applicable 
presumption period and continuity of symptomatology was 
demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In preparing this matter for adjudication the RO was unable 
to gain access to or to review the veterans service medical 
records despite five requests to the National Personnel 
Records Center (NPRC) to provide the records.  The NPRC 
provided the RO with a Formal Finding On Unavailability Of 
Service Records in June 1997 stating that the requested 
records were apparently lost in transit to the RO.  
Therefore, the Board finds that the RO has undertaken all 
reasonably possible development to obtain the veterans 
service medical records.


A.  Hypertension and coronary artery disease

The earliest medical records to be associated with the claims 
file are private treatment records beginning in March 1991.  
An April 1991 letter discloses that the veterans blood 
pressure was 190/100 and that he had undergone a coronary 
arteriography in February 1981.  A July 1993 letter discloses 
that the veteran was first diagnosed with coronary artery 
disease in 1980.  Other private medical records document the 
veterans treatment for disorders including hypertension and 
coronary artery disease from March 1991 to June 1996.

Upon a VA examination in May 1996 the examiner diagnosed the 
veteran with hypertension, coronary artery disease, status 
post myocardial infarction, and hypercholesterolemia.  The 
veterans blood pressure readings were 160/80 sitting, 150/80 
lying, 158/62 standing, with a pulse of 60.  The examiner 
also noted the veterans report of having been diagnosed with 
high blood pressure in the 1960s and having his medication 
for this disorder changed after a 1980 heart attack.

At his January 1998 RO hearing the veteran testified that he 
was treated for hypertension from November 1960 until the 
death of his private treating physician in 1990.  No 
treatment records for this period have been associated with 
the claims file.  Although the veterans representative 
informed the hearing officer that an effort would be made to 
locate these records this effort was apparently unsuccessful.

None of the medical evidence associated with the claims file 
discloses that the veteran was diagnosed with hypertension or 
coronary artery disease in service or within one year after 
separation from service.  Therefore, beyond the veterans own 
statements there is no competent medical evidence linking the 
veterans hypertension or coronary artery disease to his 
period of active service.  The veterans unsupported 
statements cannot constitute competent evidence of the 
required medical nexus because he has been a lay person with 
no medical training or expertise at all times relevant to 
this appeal.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that lay persons are not competent to 
offer medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between hypertension or coronary 
artery disease and the veterans period of active service, 
the veterans claim for service connection for these 
disabilities is implausible and must be denied as not well 
grounded.


B.  Asbestosis and restrictive lung disease

There is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure.  McGinty 
v. Brown, 4 Vet. App. 428, 432-33 (1993).  However, the VA 
has published guidelines for compensation claims based on 
asbestos exposure in Department of Veterans Benefits Circular 
21-88-8 (DVB Circular), May 11, 1988.  The DVB Circular was 
subsequently rescinded and its basic guidelines now appear in 
Veterans Benefits Administration Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

The guidelines state that cancers of the lung, asbestosis, 
pleural and peritoneal disorders are among the disorders 
associated with asbestos exposure.  See Ennis v. Brown, 4 
Vet. App. 523, 527 (1993).  The guidelines also note that 
many people with asbestos-related diseases only recently have 
come to medical attention because of a latency period of 10 
to 45 years or more from first exposure to active disease 
development.  A disease-causing exposure may be as short as a 
month or two and may be indirect.  In determining whether a 
veterans disorder is the result of in-service exposure the 
VA must consider not only evidence of an in-service exposure, 
but also evidence of asbestos exposure before and after 
service.  M21-1, Part III, para. 5.13.  Although a lay person 
veteran is not competent to testify as to the cause of 
disease, a veteran is competent to testify as to the facts of 
asbestos exposure.  McGinty v. Brown, 4 Vet. App. at 432.

However, the threshold question here is whether the veteran 
has presented a well-grounded claim for service connection 
under the direct, chronicity or continuity of symptomatology 
analyses discussed above.

Evidence associated with the claims file establishes the 
veterans exposure to asbestos both in and out of service.  
In a May 1996 written statement and in his January 1998 RO 
hearing testimony the veteran asserted that most of the work 
he performed during his period of active service was in and 
around buildings which contained asbestos products.  He 
explained that for more than two years he worked as a 
telephone lineman and phone installer at 29 Palms, 
California.  That work included daily installation and 
removal of asbestos-insulated wire.  He described how he 
installed new wire and removed old wire which he stripped of 
its asbestos covering.  The veteran reported that he was 
transferred to MACS-7 at New River, North Carolina after his 
California duty.  He worked aboard the USS Mount McKinley 
performing much the same job as he had at 29 Palms.  He 
stated that the pipes on which he worked aboard ship were 
also covered with asbestos insulation.  The veterans service 
personnel records confirm his California and North Carolina 
duty stations and his military occupational specialty as a 
communications center man.  In addition, during a VA 
examination in May 1996, the examiner noted that the veteran 
acknowledged working around asbestos during his post-service 
railroad job.

Private medical treatment records from March 1991 disclose 
that the veteran was declared disabled from his job as a 
railroad supervisor.  A private radiological report in July 
1993 notes that x-rays showed interstitial fibrosis at the 
lung bases typical of previous asbestos exposure indicating 
asbestosis.  A private radiological report in February 1996 
notes a diagnosis of possible asbestosis.  The report further 
notes evidence of old granulomatous disease and possible 
pleural plaques.  A report of a private CT scan in March 1996 
notes evidence of old granulomatous disease, but no definite 
pleural plaques, pleural thickening or pleural calcification 
to suggest asbestos-related pleural disease.  A private 
treatment record in June 1996 notes an assessment of chronic 
obstructive pulmonary disease and asbestosis.  None of the 
private medical records associated with the claims file 
include a statement describing the etiology of the veterans 
lung disorder.

Upon a VA examination in May 1996 the examiner noted that x-
rays disclosed evidence of old granulomatous disease, 
documented by computerized tomography but no evidence of 
pleural-based plaques that would suggest an asbestos-related 
disease.  The examiner diagnosed the veteran with a mild 
restrictive lung disease.  The examiner further noted that 
although the veteran had a slowly progressive restrictive 
lung disease there was no sign of a malignant disease.  None 
of the VA medical records associated with the claims file 
include a statement describing the etiology of the veterans 
lung disorder.

Beyond the appellants own statements, there is no competent 
medical evidence linking the veterans alleged asbestosis and 
restrictive lung disease to his period of active service.  
However, because at all times relevant to this appeal the 
appellant has been a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between asbestosis and 
restrictive lung disease and the veterans period of active 
service, the veterans claim for service connection for these 
disabilities is implausible and must be denied as not well 
grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veterans 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for hypertension and 
coronary artery disease is denied.

Entitlement to service connection for asbestosis and 
restrictive lung disease, including as a result of asbestos 
exposure is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
